Exhibit 99.3 Excerpts from Reserve and Economic Evaluation Oil and Gas Properties ADEK Block Republic of Kazakhstan January 1, 2011 (December 31, 2010) Prepared for MIE Holding Corporation by Chapman Petroleum Engineering Ltd. The following table summarizes the Target Company’s gross and net developed and undeveloped land by block as of December 31, 2010: As at December 31, 2010 Developed Undeveloped Total Gross Net Gross Gross Net Gross (in Acres) ADE Block Southeast Block BMB Munai, Inc. Summary of Oil and Gas Reserves January 1, 2011 (as of December 31, 2010) Forecast Prices and Costs Company Reserves Light and Medium Oil Heavy Oil Natural Gas [1] Natural Gas Liquids Gross Net Gross Net Gross Net Gross Net Reserves Category MSTB MSTB MSTB MSTB MMscf MMscf Mbbl Mbbl PROVED Developed Producing 0 0 0 0 Developed Non-Producing 0 0 0 0 Undeveloped 0 0 0 0 TOTAL PROVED 0 0 0 0 PROBABLE 0 0 0 0 TOTAL PROVED PLUS PROBABLE 0 0 0 0 POSSIBLE 0 0 0 0 TOTAL PROVED PLUS PROBABLE PLUS POSSIBLE 0 0 0 0 Reference: Item 2.1 (1) Form 51-101F1 Columns may not add precisely due to accumulative rounding of values throughout the report. Notes: [1] Includes associated, non-associated and solution gas where applicable. BMB Munai, Inc. Summary of Net Present Values January 1, 2011 (as of December 31, 2010) Forecast Prices and Costs Before Income Tax Net Present Values of Future Net Revenue Discounted at 0 %/yr. 5 %/yr. 10 %/yr. 15 %/yr. 20 %/yr. Reserves Category M$ M$ M$ M$ M$ PROVED Developed Producing 386,500 Developed Non-Producing 624,071 414,395 Undeveloped 52,863 TOTAL PROVED PROBABLE TOTAL PROVED PLUS PROBABLE
